Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for an Allowance
 
Comes now the Patent Office by the examiner and states at least a reason for an allowance of this application; to wit that the prior art neither anticipates nor in any reasonable combination suggests a modular multipurpose telecommunications unit including a plurality of walls including a first lateral wall and a second lateral wall and a rear all; a top, a bottom, a door, a plurality of mounting bulkheads (Cf. Figs 1 & 2) wherein the rear wall being terminally connected to the first lateral wall and the second lateral wall, the top being terminally connected atop  the first lateral wall the second lateral wall and the rear wall; the bottom being terminally connected to the first lateral wall, the second lateral wall and the rear wall, opposite the  top; the door being terminally and hingedly connected to the lateral wall opposite the  rear wall along the first lateral wall; each of the plurality of mounting bulkheads being removably and externally attached to one of the plurality of walls; each of the plurality mounting bulkheads including a body, a plurality of mounting holes and a cable  passthroguh hole; the plurality of mounting holes and the cable passthrough hole traversing through the body for each of the plurality of mounting bulkheads; the plurality of mounting holes being arranged into a specified hole pattern, wherein the specified hole pattern is configure to accommodate a plurality of camera mounts and the cable passthrough hole being centrally positioned on the body for each of the plurality of mounting bulkheads 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/Primary Examiner, Art Unit 3729